Order filed November 13, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00779-CV
                                    ____________

                          LINDSEY J. LEARD, Appellant

                                          V.

                     WELLS FARGO BANK, NA, Appellee


                     On Appeal from the 56th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 18-CV-0397

                                     ORDER

      Appellant’s brief was due November 5, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before December 5, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM